[Cite as Brown v. Heitman, 2017-Ohio-4032.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                              LOGAN COUNTY


TIFFANY BROWN, DECEASED,

        PLAINTIFF-APPELLEE,                             CASE NO. 8-16-21

        v.

BRIAN D. HEITMAN,

        DEFENDANT-APPELLEE.                             OPINION


[LAWRENCE BROWN - THIRD-PARTY
INTERVENER-APPELLANT]


                 Appeal from Logan County Common Pleas Court
                                Juvenile Division
                           Trial Court No. 08-AD-090

                                    Judgment Affirmed

                            Date of Decision: May 30, 2017


APPEARANCES:

        Miranda A. Warren for Appellant

        Sheila E. Minnich for Appellees, Julie Taylor and Daniel Heitman
Case No. 8-16-21


ZIMMERMAN, J.

       {¶1} Third Party Intervener-appellant, Lawrence Brown (“Larry”) brings

this appeal from the November 4, 2016 judgment entry of the Logan County

Common Pleas Court, Juvenile Division, granting Third Party Interveners-

appellees, Julie Taylor (“Julie”) and Daniel Heitman (“Dan”), grandparent visitation

with the minor children in this case, Gage (“Gage”) and Gavyn (“Gavyn”) Heitman.

                          Facts and Procedural History

       {¶2} Gage and Gavyn Heitman are the sons of Tiffany Brown (“Tiffany”)

and Brian Heitman (“Brian”). Tiffany and Brian were never married. Larry Brown

and Deb Neeley, the maternal grandparents, are Tiffany’s parents. Brian’s parents,

the paternal grandparents, are Julie and Dan.

       {¶3} On February 11, 2011, Tiffany was murdered. Prior to her death,

Tiffany was the primary caregiver of Gage and Gavyn. However, both Julie and

Dan often watched Gage and Gavyn on the weekends while Tiffany worked. (Tr.

pg. 6, 32). It is noteworthy that while Gage and Gavyn were young, Brian had a

significant drug problem and was not a part of their lives. Ultimately, Brian was

determined to be an unfit parent by the trial court on September 14, 2011. (Doc.

63).

       {¶4} After Tiffany’s death, Larry and his wife, Jill Brown (“Jill”), filed for

Legal Custody of Gage and Gavyn in the trial court on March of 2011. (Doc. 34).


                                        -2-
Case No. 8-16-21


On September 14, 2011, the trial court filed its judgment entry naming Larry and

Jill the residential parents and legal custodians of Gage and Gavyn. (Doc. 63). The

entry was silent as to visitation of the boys with any relative, but Larry and Jill

permitted Julie and Dan (in addition to other family members) visitation on

alternating weekends from Friday to Sunday. However, Larry and Jill did not

provide visitation to Brian because of his drug problems.

        {¶5} In February, 2014, after Brian was released from a drug rehabilitation

program, Larry and Jill decreased the weekend visitation between the boys and

family members to just one overnight visit per weekend. This was due, in part, to

the boys’ increasingly busy schedule. (Tr. pg. 69).

        {¶6} Because of the decrease in visitation, Julie and Dan filed a motion to

intervene as parties in the boys’ legal custody case on August 26, 2014. The trial

court granted their motion on September 15, 2014. Contemporaneous with the

intervention request, Julie and Dan also filed a motion for temporary visitation (of

Gage and Gavyn) along with a motion for grandparent visitation.

        {¶7} On January 29, 2015, the magistrate filed a Magistrate’s Order

appointing attorney Elizabeth Mosser as the guardian-ad-litem (“GAL”) in the case.

(Doc. 94). Ms. Mosser filed her report with the trial court on March 18, 2015. (Doc.

103).




                                        -3-
Case No. 8-16-21


       {¶8} On November 5, 2015, a hearing on the visitation motions occurred

before the trial court’s magistrate. Testimony was received from the parties, the

boys’ counselor, and the GAL.

       {¶9} The magistrate found that Gage and Gavyn had adjusted well to living

with Larry and Jill; were doing well in school; and were involved in a variety of

activities. The magistrate further found that Gage and Gavyn’s father, Brian, had a

serious drug addiction and had not been a “consistent or reliable” person in their

lives. Moreover, the magistrate found that the paternal grandparents, Julie and Dan,

had been a consistent presence in the Gage and Gavyn’s life, especially since the

death of their mother. The magistrate further found Julie was instrumental in

facilitating the boys’ relationship with their half-siblings who resided in Kentucky.

(Doc. 143).

       {¶10} The magistrate concluded that it was important for Gage and Gavyn

to continue to nurture a relationship with their paternal grandparents as well as their

half-siblings and recommended visitation be awarded to Julie and Dan, which was

in contradiction to the recommendation of the GAL.

       {¶11} Both parties objected to the magistrate’s decision. Larry and Jill

argued the magistrate erred in granting the paternal grandparents motion to

intervene and by granting the paternal grandparents visitation with the boys. (Doc.

154). Julie and Dan argued the Magistrate gave undue weight to Larry and Jill’s


                                         -4-
Case No. 8-16-21


wishes which resulted in reduced visitation for the paternal grandparents. (Doc.

162).

        {¶12} On September 8, 2016, the trial court overruled all objections to the

magistrate’s decision, finding the magistrate’s decision to be “reasonable and

appropriate and without error” and adopted its findings and recommendations.

(Doc. 164).

        {¶13} On November 4, 2016, the trial court filed its judgment entry granting

grandparent visitation to Julie and Dan. Julie and Dan were each granted visitation

one time per month (amounting to twice a month visitation) from Saturday at 10:00

a.m. to Sunday at 6:00 p.m. Both also received summer visitation of one week each

and holiday visitation in accordance with the Logan County Standard Rule for non-

residential parents, to split as they mutually agreed.

        {¶14} Larry filed his notice of appeal on December 1, 2016 raising the

following four assignments of error for our review.

                        ASSIGNMENT OF ERROR NO. I

        IT WAS AN ABUSE OF DISCRETION WHEN THE TRIAL
        COURT FAILED TO CONDUCT AN INDEPENDENT DE
        NOVO REVIEW OF THE MAGISTRATES [SIC] DECISION

                       ASSIGNMENT OF ERROR NO. II

        IT WAS AN ABUSE OF DISCRETION AND AGAINST THE
        MANIFEST WEIGHT OF THE EVIDENCE WHEN THE
        TRIAL COURT UPHELD THE MAGISTRATES [SIC]


                                          -5-
Case No. 8-16-21


       DECISION GRANTING COURT ORDERED GRANDPARENT
       VISITATION

                       ASSIGNMENT OF ERROR NO. III

       IT WAS AN ABUSE OF DISCRETION AND AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE WHEN THE
       TRIAL COURT WENT AGAINST THE RECOMMENDATION
       OF THE GUARDIAN AD LITEM

                       ASSIGNMENT OF ERROR NO. IV

       IT WAS AN ABUSE OF DISCRETION WHEN THE TRIAL
       COURT PERMITTED THE PATERNAL GRANDPARENTS
       TO JOIN

                             First Assignment of Error

       {¶15} In his first assignment of error, Larry asserts the trial court abused its

discretion in failing to conduct an independent de novo review of the magistrate’s

decision. We disagree.

       {¶16} First, we note that whether a trial court conducts an independent

review of a magistrate’s decision is not a discretionary matter, rather, it is a matter

of law pursuant to Civ.R. 53(D)(4)(d) which states, in its pertinent part, as follows:

       * * *. In ruling on objections, the court shall undertake an
       independent review as to the objected matters to ascertain that
       the magistrate has properly determined the factual issues and
       appropriately applied the law. Before so ruling, the court may
       hear additional evidence but may refuse to do so unless the
       objecting party demonstrates that the party could not, with
       reasonable diligence, have produced that evidence for
       consideration by the magistrate. (Emphasis added).



                                         -6-
Case No. 8-16-21


       {¶17} The trial court does not sit in the position of a reviewing court when

reviewing the referee’s report; rather the trial court must conduct an independent

review of the facts and conclusions contained in the report. Inman v. Inman, 101

Ohio App.3d 115, 118, citing DeSantis v. Soller, 70 Ohio App.3d 226, 232 (1990).

       {¶18} In the case at hand, Larry fails to direct us to any evidence in the record

that indicates the trial court failed to conduct its independent review. “[W]hen

independently reviewing the magistrate’s decision, and in the absence of an

affirmative demonstration the trial court applied an incorrect standard, given the

presumption [of] regularity, we presume the trial court applied the correct standard.”

Rudduck v. Rudduck, 5th Dist. Licking No. 98CA85, unreported, 1999 WL 436818,

at *4 (1999).

       {¶19} In our review of the trial court’s judgment entry adopting the

magistrate’s decision, we determine that the trial court conducted its independent

review of Larry’s objections to magistrate’s decision. The trial court’s judgment

entry clearly discusses Larry’s two objections to the magistrate’s decision. First,

the trial court addressed Larry’s objection concerning joining Julie and Dan as

parties to the case. (Doc. 164 Pg. 2). The trial court then reviewed Larry’s second

objection which addressed whether it was in the best interests of Gage and Gavyn

to have visitation with their paternal grandparents. (Id. Pg. 3). Thereafter, the trial

court concluded its independent review by stating:


                                          -7-
Case No. 8-16-21


       * * * After review of the evidence presented, as well as the
       Decision, and the parties’ objections thereto, the Court finds that
       the Magistrate’s recommendations are reasonable and
       appropriate in light of the evidence presented. (Doc. 164).

We therefore find the trial court, while not necessarily condoning the brevity of its

judgment entry, conducted its independent review of this matter pursuant to Civ.R.

53.

       {¶20} Accordingly, Larry’s first assignment of error is without merit and

overruled.

                           Second Assignment of Error

       {¶21} In his second assignment of error, Larry contends it was an abuse of

discretion and against the manifest weight of the evidence for the trial court to

uphold the magistrate’s decision granting court ordered grandparent visitation.

       {¶22} Larry argues that, as the legal custodians of Gage and Gavyn, he and

Jill should be afforded the same rights to decision making as natural parents.

Specifically, he asserts that the trial court should have given their wishes “great

deference” and should not have granted visitation to Julie and Dan.

       {¶23} Larry argues that R.C. 3109.051(D)(15) requires the trial court to

consider “the wishes and concerns of the child’s parents” when granting visitation

to a nonparent. Specifically, Larry argues that the trial court did not afford their

wishes special weight as required by Troxel v. Granville, 530 U.S. 57 (2000) when

visitation was granted to the paternal grandparents. We disagree.

                                         -8-
Case No. 8-16-21


         {¶24} R.C. 3109.12(B) provides that a trial court may grant reasonable

visitation rights to grandparents if the court determines that such visitation is in the

child’s best interests. “The trial court has discretion as to visitation issues, and its

decision will not be reversed absent an abuse of discretion, such that the decision is

unreasonable, arbitrary or unconscionable.” In re S.K.G., 12th Dist. Clermont No.

CA2008-11-105, 2009-Ohio-4673, ¶21, Anderson v. Anderson, 147 Ohio App.3d

513, 2002-Ohio-1156, ¶18. “An abuse of discretion suggests the trial court’s

decision is unreasonable or unconscionable.” Brammer v. Meachem, 3rd Dist.

Marion No. 9-10-43, 2011-Ohio-519, ¶14, citing Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983). When determining whether to grant visitation rights to a

grandparent, the trial court is required to consider the factors listed in division (D)

of section 3109.051 of the Revised Code.1 These factors are:

         (1) The prior interaction and interrelationships of the child with
         the child’s parents, siblings, and other persons related by
         consanguinity or affinity, and with the person who requested
         companionship or visitation if that person is not a parent, sibling,
         or relative of the child;

         (2) The geographical location of the residence of each parent
         and the distance between those residences, and if the person is not
         a parent, the geographical location of that person’s residence and
         the distance between that person’s residence and the child’s
         residence;

         (3) The child’s and parents’ available time, including, but not
         limited to, each parent’s employment schedule, the child’s school

1
 Some of the best interest factors apply only to parent’s visitation, and therefore do not apply to this case.
See R.C. 3109.051(D)(10), (11), (13) and (14).

                                                      -9-
Case No. 8-16-21


      schedule, and the child’s and the parents’ holiday and vacation
      schedule;

      (4) The age of the child;

      (5) The child’s adjustment to home, school, and community;

      (6) If the court has interviewed the child in chambers, pursuant
      to division (C) of this section, regarding the wishes and concerns
      of the child as to parenting time by the parent who is not the
      residential parent or companionship or visitation by the
      grandparent, relative, or other person who requested
      companionship or visitation, as to a specific parenting time or
      visitation schedule, or as to other parenting time or visitation
      matters, the wishes and concerns of the child, as expressed to the
      court;

      (7) The health and safety of the child;

      (8) The amount of time that will be available for the child to
      spend with siblings;

      (9) The mental and physical health of all parties;

      (10) Each parent's willingness to reschedule missed parenting
      time and to facilitate the other parent’s parenting time rights, and
      with respect to a person who requested companionship or
      visitation, the willingness of that person to reschedule missed
      visitation;

      (11) In relation to parenting time, whether either parent
      previously has been convicted of or pleaded guilty to any criminal
      offense involving any act that resulted in a child being an abused
      child or a neglected child; whether either parent, in a case in
      which a child has been adjudicated an abused child or a neglected
      child, previously has been determined to be the perpetrator of the
      abusive or neglectful act that is the basis of the adjudication; and
      whether there is reason to believe that either parent has acted in
      a manner resulting in a child being an abused child or a neglected
      child;

                                     -10-
Case No. 8-16-21



      (12) In relation to requested companionship or visitation by a
      person other than a parent, whether the person previously has
      been convicted of or pleaded guilty to any criminal offense
      involving any act that resulted in a child being an abused child or
      a neglected child; whether the person, in a case in which a child
      has been adjudicated an abused child or a neglected child,
      previously has been determined to be the perpetrator of the
      abusive or neglectful act that is the basis of the adjudication;
      whether either parent previously has been convicted of or pleaded
      guilty to a violation of section 2919.25 of the Revised Code
      involving a victim who at the time of the commission of the offense
      was a member of the family or household that is the subject of the
      current proceeding; whether either parent previously has been
      convicted of an offense involving a victim who at the time of the
      commission of the offense was a member of the family or
      household that is the subject of the current proceeding and caused
      physical harm to the victim in the commission of the offense; and
      whether there is reason to believe that the person has acted in a
      manner resulting in a child being an abused child or a neglected
      child;

      (13) Whether the residential parent or one of the parents subject
      to a shared parenting decree has continuously and willfully denied
      the other parent’s right to parenting time in accordance with an
      order of the court;

      (14) Whether either parent has established a residence or is
      planning to establish a residence outside this state;

      (15) In relation to requested companionship or visitation by a
      person other than a parent, the wishes and concerns of the child’s
      parents, as expressed by them to the court;

      (16) Any other factor in the best interest of the child.




                                      -11-
Case No. 8-16-21


      {¶25} Applying the relevant best interest factors to this case reveals that a

visitation order is in Gage and Gavyn’s best interest.        Specifically, in the

magistrate’s decision of January 19, 2016, the magistrate found as follows:

      “ * * *. As to the age of the children, Gage just turned 10 and
      Gavyn is 8½ years old. See R.C. 3109.051(D)(4). By all accounts,
      the boys have adjusted well to living with Mr. and Mrs. Brown.
      There are no concerns regarding school, and they are involved in
      a number of activities. Gage plays several sports and Gavyn is in
      scouting and plays the piano. The Browns are to be commended
      on the way they have helped these boys to be so well-rounded. See
      R.C. 3109.051(D)(5). There was no in camera interview conducted
      in this matter. See R.C. 3109.051(D)(6). No concerns regarding
      the health and safety of the children were raised. See R.C.
      3109.051(D)(7). There were no stated concerns with the mental
      or physical health of any of the parties. See R.C. 3109.051(D)(9).
      There was nothing to suggest that any of the parties had engaged
      in any acts which are the subject of Revised Code
      3109.051(D)(12).

            Geography does not pose any significant barrier to weekend
      visits with the paternal grandparents; the Browns reside near
      Cable, Ohio, while Mrs. Taylor lives in rural Zanesfield, Ohio (a
      drive of approximately 15 minutes), and Mr. Heitman lives near
      Sidney, Ohio (a drive of less than an hour). See R.C.
      3109.051(D)(2).

           One of the more substantive best interest considerations in
      this case is “[t]he prior interaction and interrelationships of the
      child with the child’s parents, siblings, and other persons related
      by consanguinity or affinity.” R.C. 3109.051(D)(1). The boys’
      mother was murdered in 2011. Their father suffers from a serious
      drug addiction and has not been a consistent or reliable presence
      in the boys’ lives. Maternal grandfather Lawrence Brown and his
      wife Jill stepped up and petitioned the Court for custody of the
      children, they have been a positive, stabilizing influence for the
      boys. Maternal grandmother Deb Neeley has maintained
      involvement with the boys, as has maternal aunt Bobbie Jo Pierce.

                                       -12-
Case No. 8-16-21


       The paternal grandparents have been a consistent presence in
       Gage’s and Gavyn’s lives as well, especially since the death of the
       boys’ mother. The boys have two half-siblings, Owen and
       Brianna, who live in Kentucky with their mother. The Browns
       assert that they would facilitate the boys’ relationship with their
       siblings. However, it is Mrs. Taylor who does the leg work in
       bringing her four grandchildren together.               See R.C.
       3109.051(D)(8).

            Available time is a point of contention between the parties.
       The parties’ schedules are not an impediment to visitation. See
       R.C. 3109.051(D)(3). The involved adults work primarily, if not
       exclusively, on weekdays. There was a fair amount of testimony
       regarding the boys’ social calendars. They are involved in a
       number of activities and are invitees to friends’ birthday parties
       and the like. Further, the Browns believe that the boys are worn
       out from being away from home most weekends. * * * They want
       the boys to live “normal lives” and not have to give up birthday
       parties and sleepovers to accommodate grandparent visitation.
       For their parts, both Mrs. Taylor and Mr. Heitman seem willing
       to transport the boys to parties and extra-curricular activities
       should they occur during scheduled visits.” (Doc. 143 Pg. 4-6).

       {¶26} In reviewing the record, we find the trial court properly reviewed and

discussed the factors under R.C. 3109.051(D) when analyzing the best interests of

Gage and Gavyn. Thus, we find the trial court’s findings were not an abuse of

discretion because competent and credible evidence exists in the record as to

whether it was in the best interests of Gage and Gavyn to have visitation with their

paternal grandparents. Accordingly, Larry’s second assignment of error is not well

taken and is overruled.




                                       -13-
Case No. 8-16-21


                            Third Assignment of Error

       {¶27} In his third assignment of error, Larry argues that it was an abuse of

discretion and against the manifest weight of the evidence when the trial court failed

to follow the recommendation of the GAL. Specifically, Larry argues that the

magistrate inappropriately rejected the GAL’s report by failing to discuss his

reasons for not following the GAL’s recommendation.

                                Standard of Review

       {¶28} Before analyzing the merits of this assignment of error, we note that

Larry failed to object to this matter when he objected to the magistrate’s decision.

Civ.R. 53(D)(3)(b)(iv) provides:

       Waiver of right to assign adoption by court as error on appeal.
       Except for a claim of plain error, a party shall not assign as error
       on appeal the court’s adoption of any factual finding or legal
       conclusion, whether or not specifically designated as a finding of
       fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the
       party has objected to that finding or conclusion as required by
       Civ.R. 53(D)(3)(b).

       {¶29} Accordingly, because of Larry’s failure to object, we are bound to

review this assignment of error under the plain error standard. See McBroom v.

Loveridge, 6th Dist. Lucas No. L-05-1391, 2006-Ohio-5908, ¶14. In Goldfuss v.

Davidson, 79 Ohio St.3d 116, 1997-Ohio-401, addressing the applicability of the

plain error doctrine to appeals of civil cases, the Supreme Court of Ohio stated:

       “In appeals of civil cases, the plain error doctrine is not favored
       and may be applied only in the extremely rare case involving

                                        -14-
Case No. 8-16-21


       exceptional circumstances where error, to which no objection was
       made at the trial court, seriously affects the basic fairness,
       integrity, or public reputation of the judicial process, thereby
       challenging the legitimacy of the underlying judicial process
       itself.” Id., at the syllabus.

                                       Analysis

       {¶30} In our review of the record, we do not find that the trial court

committed plain error for not following the GAL’s recommendation. It is well

settled that a trial court is not bound by the GAL’s recommendations. “A trial court

determines the guardian ad litem’s credibility and the weight to be given to any

report”. Galloway v. Khan, 10th Dist. Franklin No. 06AP-140, 2006-Ohio-6637,

¶70, citing Baker v. Baker, 6th Dist. Lucas No. L-03-1018, 2004-Ohio-469, ¶30.

See also, Ferrell v. Ferrell, 7th Dist. Carroll No. 01-AP-0763, 2002-Ohio-3019, ¶43

(holding that although the GAL’s role is to investigate the children’s situation and

make a recommendation to the court what he or she believes is in the children’s best

interest, the ultimate decision is for the for the trial judge and not a representative

of the children). As we noted above, the record contains competent, credible

evidence in support of grandparent visitation, by the following finding by the

magistrate:

       “The parental grandparents have been a consistent presence in
       Gage’s and Gavyn’s lives as well, especially since the death of the
       boys’ mother. They boys have two half-siblings, Owen and
       Brianna, who live in Kentucky with their mother. The Browns
       assert that they would facilitate the boy’s relationship with their
       siblings. However, it is Mrs. Taylor who does the leg work in

                                         -15-
Case No. 8-16-21


       bringing her four grandchildren             together.       See   R.C.
       3109.051(D)(8).” (Doc. 143 Pg. 5-6).

       {¶31} In order for plain error to exist, “* * * reviewing courts must proceed

with the utmost caution, limiting the doctrine strictly to those extremely rare cases

where exceptional circumstances require its application to prevent a manifest

miscarriage of justice”. Thus, “appellate courts must proceed * * * only * * * where

the error seriously affects the basic fairness, integrity, or public reputation of the

judicial process itself”. Skydive Columbus Ohio, L.L.C. v. Litter, 10th Dist. Franklin

No. 09AP-563, 2010-Ohio-3325, ¶13, citing Unifund CCR Partners v. Hall, 10th

Dist. Franklin No. 09AP-37, 2009-Ohio-4215, ¶22, quoting Goldfuss.

       {¶32} Thus, in our review of this assignment, we find Larry’s argument

unpersuasive and that plain error was not committed by the trial court in its failure

to follow the recommendation of the GAL.

       {¶33} Accordingly, Larry’s third assignment of error is overruled.

                           Fourth Assignment of Error

       {¶34} In his fourth assignment of error, Larry claims it was an abuse of

discretion when the trial court permitted the paternal grandparents to intervene as

parties to the case. We disagree.

       {¶35} Generally, grandparents have no legal rights of access to their

grandchildren. In re Whitaker, 36 Ohio St.3d 213, 214; In re Martin, 68 Ohio St.3d

250, 1994-Ohio-506. Additionally, grandparents have no constitutional right of

                                        -16-
Case No. 8-16-21


association with their grandchildren. In re Schmidt, 25 Ohio St.3d 331, 336 (1986);

Martin, supra.

       {¶36} Nevertheless, the decision to grant or deny a motion to join a party to

a case rests in the sound discretion of the trial court. Likover v. City of Cleveland,

60 Ohio App.2d 154, 159 (1978). Accordingly, we will not reverse the trial court’s

grant of a motion to join unless the trial court abused its discretion. Young v. Equitec

Real Estate Investors Fund, 100 Ohio App.3d 136, 138 (1995); Widder & Widder

v. Kutnick, 113 Ohio App.3d 616, 624 (1996). The term “abuse of discretion”

implies more than an error of law or judgment; it implies that the court’s attitude is

unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983).

       {¶37} In this case, in its judgment entry dated September 8, 2016, the trial

court states as follows:

       Mr. Brown argues that “no Statute of Ohio confers an
       unconditional right to intervene as the grandparent of a minor
       child whose custody is at issue.” However, he cites Revised Code
       3109.051(B)(2), which allows a court to grant visitation rights to
       any grandparent in divorces, dissolutions, legal separations,
       annulments, or child support proceedings. Clearly this statute
       contemplates that grandparents and others can and will be joined
       as parties to these types of proceedings. (Doc. 164).

       {¶38} In our review of the record, we find the trial court did not abuse its

discretion by granting Julie and Dan’s motion to intervene because each had

established a relationship with Gage and Gavyn, each had maintained frequent

                                         -17-
Case No. 8-16-21


contact with the boys since the passing of their mother, and the boys enjoyed such

relationship.2 Further, we find Larry’s argument ironic since his status as the boys’

legal custodian results from the trial court’s order permitting him and Jill, as

grandparents, the right to intervene and become parties to this case. And, Julie and

Dan’s intervention motion closely parallel’s Larry and Jill’s as both relate to what

is in the boys’ best interests. Thus, we find no abuse of discretion by the trial court

in granting Julie and Dan’s motion to intervene as parties.

         {¶39} Accordingly, Larry’s fourth assignment of error is overruled.

         {¶40} Having found no error prejudicial to the appellant herein, in the

particulars assigned and argued, we affirm the judgment entry of the trial court.

                                                                                 Judgment Affirmed

WILLAMOWSKI and SHAW, J.J., concur.

/jlr




2
 We further note that pursuant to R.C. 2109.11, Julie and Dan could have filed a complaint with the juvenile
court seeking visitation rights with their grandchildren, such action being subject to the juvenile court’s
determination that visitation would be in the best interest of the children. See R.C. 3109.11.

                                                   -18-